Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10
	The following claim limitation is unintelligible:
	A wireless power receiver comprising: a power pickup configured to receive, from a wireless power transmitter, wireless power generated based on magnetic coupling; and a controller configured to : transmit, to the wireless power transmitter, a first received power packet of the first  operating mode related to power calibration, and transmit, to the wireless power transmitter, a second received power packet of the first operating mode related to power calibration, and transmit, to the wireless power transmitter, a first received power packet based on changing an operation mode from the first operation mode to the second operation mode.
	The claim fails to identify what  (emphasis added) is intended to be “based on”. Nor does the claim set forth said “basis”. The limitation unintelligible as written and fails to add any identifiable structure to said apparatus claim. The claim will be examined as best understood. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2012/0306284.

Lee teaches:

a power pickup (21, FIG1) configured to receive, from a wireless power transmitter, wireless  power generated based on magnetic coupling; and 
a controller (25, FIG1) configured to: 
transmit, to the wireless power transmitter, a “first received power packet” (see Report packet during “Configuration Stage”, FIG65)  related to power calibration (ie configuration) at a first operating mode (ie “Charge State”, FIG65), 
transmit, to the wireless power transmitter, a “second received power packet” (see one of “Report” packet  in “Charge state”)  related  to power calibration at the first operating mode (ie in said “Charge state”, FIG65), 
transmit, to the wireless power transmitter, a “third received power packet” (see “Charge Complete” Report packet, FIG67)  related to power calibration (ie configuration) at a second operating mode (ie “standby state”, FIG67), 
transmit, to the wireless power transmitter, a “forth received power packet” (see one of “Report” packet  in “standby state”)  related  to power calibration at the second operating mode (ie in said “standby state, FIG67), 

2, 11. The wireless power receiver of claim 1, wherein the controller configured to transmit the second received power packet after receiving ACK from the wireless power transmitter in 
4, 13. The wireless power receiver of claim 1, wherein the controller configured to transmit the fourth received power packet after receiving ACK from the wireless power transmitter in response to the third received power  packet (see subsequent transmitter ACK response, FIG67).
6, 15. The wireless power receiver of claim 1, wherein the first operating mode and the second operating mode have different operating points (“operating points” read on by at least said “points in time” and/or power points “standby” vs. “charge” power point values. 
9. The wireless power receiver of claim 1, wherein a value of a mode field included in the third received power packet is the same as a value of a mode field included in the fourth received power packet (as is the case in said “standby state” wherein the plurality of claimed “received power packet(s)” are read on by said subsequent “Report” packets within said “standby state”, FIG67 as is the case when said receiver continues to be in said “standby state” and does NOT call for “need charge”. 

Allowable Subject Matter
Claims 3, 5, 7, 8, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. FURTHERMORE, claims 12 and 14 would be allowable but for said 112, second rejection of dependent claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836